Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/03/2022 has been entered. Claims 1-16 remain pending. Applicant’s Amendment to the Abstract overcome the objections to the Specifications.

Response to Arguments
Applicant's arguments filed 01/03/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-16, have been fully considered but they are not persuasive. The additional limitation “wherein the velocity of the sensor element is almost the velocity of the surrounding fluid” is considered to be indefinite due to the language of “almost the velocity” being a relative term. As the new limitation introduced in the independent Claims 1 and 16 is indefinite, a new rejection under 35 U.S.C. 112(b) of Claims 1-16 is issued.  Further, the limitation is taught by the previously supplied prior art Roddy (US20110186290). Roddy teaches in [0143] that the velocity of the sensors in the fluid will approximately correspond to the velocity of the fluid. 
On Pages 15-16 of Applicant’s Remark, Applicant details that the “body” as taught by Burris is forced by means of an external force. As Burris details in [0121], there is a detachable component that is buoyant, and in [0122] it details that the detachable component contains sensors. Given a buoyant, detachable component is taught by Burris, it is clear that a detached component is not acted on by external forces such as a cable that it is detached from. As [0121] 
On Pages 17 and 18 of Applicant’s Remarks, Applicant details the functionality of the MEMS sensor in Roddy with the use of the interaction of the MEMS sensor and the data interrogators which obtain the data from the MEMS sensors. Applicant details “Roddy’s measurement of velocity is carried out by an element that is attached to the well structure, and the MEMS sensor in Roddy does not measure or capture velocity data.” Roddey teaches the MEMs sensors are configured to measure at least one parameter of the wellbore, with [0161] and [0171] detailing that the at least one parameter may be the position of the MEMs sensor. Since the MEMS sensors are configured to measure positional data, they are capable of measuring velocity as velocity (speed) would be the change in position divided by time it takes to change said position. Further, as the limitations of the Claims with regards to the measuring or capturing of the velocity data, the Claim limitations are “recording with the at least one sensor the magnetic perturbations caused when the sensor element dragged by the flow passes near each magnetic irregularity element with known spacing between them, collecting the recorded data from the at least one sensor element; and determination the estimation of the velocity of the fluid flow as the velocity of the sensor element being dragged by said flow”. That is, the claimed limitations do not specify that the sensor itself is performing the “estimation of the velocity”, the “estimation of the velocity” is performed after the “collecting the recorded data from the sensor”. 
	Due to the amendment to Claim 16 of the above detailed limitation, Claim 16 is now rejected under Burris (US20050241824) in view of Roddy (US20110186290).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “almost the velocity of the surrounding fluid” in claims 1 and 16 is a relative term which renders the claim indefinite. The term “almost the velocity of the surrounding fluid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As the limitation “almost the velocity of the surrounding fluid” does not provide details to what is considered to be “almost the velocity”. If the velocity of the surrounding fluid is represented by the variable v, it is not clear whether “almost the velocity” would be 0.75*v, 0.9*v, 0.95*v, 0.99*v, or any percentile between. Examiner interprets the limitation as meaning that the “velocity of the surrounding fluid” and the “velocity of the sensor element” to be of a range of 0.9*v (the velocity of the sensor element is at least 90% the velocity of the surrounding fluid). Claims 2-15 are rejected due to dependence on Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 11-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burris (US20050241824; #1 in US Patent Application Publications as presented in IDS dated 11/25/2020) in view of Roddy (US20110186290).
As best under stood, in regards to Claim 1, Burris teaches “one individual inlet or the contribution from several inlets separated by intervals in a wellbore located in an oil and/or gas reservoir (Q)  (perforations 1407, 1413, 1416 exist in the wellbore casing – Figure 13; perforations 1407 made through casing to formation F so that the zone below the device 1408a can be produced – [0151]; perforations 1413 allow fracturing fluid to be introduced into the well – [0162]; Perforations allowing fluid into the system would be considered an inlet); wellbore (W) being extended along a path (P) at least from a point of the surface of the reservoir (Q) until a point in the subsurface (wellbore 110 from surface 105 to oil/gas formation F – [0140], Figure 1), the wellbore (W) comprising:  a casing (T) (casing 125 – [0035]) comprising a plurality of inlet ports (I) distributed according to a first arrangement along the path (P) allowing the entrance of fluid into the casing (T) (perforations 1407, 1413, 1416 exist in the wellbore casing – Figure 13; perforations 1413 allow fracturing fluid to be introduced into the well – [0162]) and, the casing (T) also comprising a plurality of magnetic irregularity elements (C) distributed according to a second arrangement along the path (P) (magnetically detected casing collars – [0050]; sensor detecting casing collar – [0069]; Regularly spaced – [0067], Figure 6);  at least one sensor element (S) wherein the sensor element (S) is adapted to record in time the magnetic perturbation generated by a magnetic irregularity element (C) when the at least one sensor element (S) is moving within the casing (T) and passing through a section of the wellbore (W) where the said magnetic irregularity element (C) is located according to the path (P) direction (sensor operable in wellbore to sense a corresponding parameter, which can be a magnetic characteristic of the well bore casing – [0047]; tool with sensor moves through the well bore – [0067]-[0068]; includes a second sensor, timer, that is associated with the first sensor, responsive to casing collar locator – [0059]); wherein the method comprises:  delivering at least one sensor element (S) in the wellbore (W) within the casing (T) during either flowback or the production of fluid at a location of the wellbore (W) located in the subsurface and where the fluid flows, being the sensor element (S) dragged by the flow (downhole tool comprises detachable component that is buoyant and flow within the wellbore due to circulation of flowing fluid – [0121]; detachable component includes logging devices that is operable to sense and record parameters as the device descents the bore – [0122]);  recording with the at least one sensor (S) the magnetic perturbations caused when the sensor element (S) dragged by the flow passes near each magnetic irregularity element (C) known spacing between them (detachable component includes logging devices that is operable to sense and record parameters as the device descents the bore – [0122]; analyzes first sensor send parameter to detect casing collar – [0069]; 40 feet pipes connected by collars – [0067]);  collecting the recorded data from the at least one sensor (S) element (logging device collecting logging information, and information from it retrieved – [0157]).”
Burris does not teach “Method for estimating either flowback or the reservoir fluid production rate from located in an oil and/or gas reservoir (Q); and wherein the velocity of the sensor element is almost the velocity of the surrounding fluid; and determining the estimation of the velocity of the fluid flow as the velocity of the sensor element being dragged by said flow of either flowback or the production of fluid.”
Roddy teaches “Method for estimating either flowback or the reservoir fluid production rate from located in an oil and/or gas reservoir (Q) (fluid flow rate of MEMS sensor in wellbore, estimating a flow rate of fluid – [0151]; mems sensor employed to determine velocities, flow rates, concentrations with MEMs sensor in wellbore fluid – [0143]); and wherein the velocity of the sensor element is almost the velocity of the surrounding fluid (mems sensors distributed throughout the fluid and carried along the wellbore by the fluid, the velocity of the sensors approximately correspond to the calculated fluid velocity – [0143]); and  determining the estimation of the velocity of the fluid flow as the velocity of the sensor element being dragged by said flow of either flowback or the production of fluid (estimating a flow rate of fluid, annular mapping via flow rate, and velocity of sensors conveyed through a wellbore – [0151]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burris to incorporate the teaching of Roddy to use MEMS sensors for the estimation of fluid flow. Doing so would improve the monitoring and accuracy of data in a wellbore.

In regards to Claim 2, Burris in view of Roddy discloses the claimed invention as detailed above and Burris further teaches “the velocity of the sensor element is determined as the quotient between the spacing between two magnetic irregularity elements (C) and the time 44258-236 elapsed between said two irregularity elements (C), preferably the two magnetic irregularity elements (C) are two consecutive magnetic irregularities elements (C) (velocity determined by dividing a location displacement by a time interval, with first location displacement and second location displacement based on successive values – [0064]).”

In regards to Claim 3, Burris in view of Roddy discloses the claimed invention as detailed above and Burris further teaches “the magnetic irregularity element (C) is:  a ferromagnetic irregularity element (C) for perturbing the magnetic field of the earth,  a magnet causing a magnetic field perturbing the magnetic field of the earth;  a combination of any of them thereof (magnetically detected casing collars – [0050]; sensor detecting casing collar – [0069]; It is well known in the art that casing collars are typically made from steel which is a ferromagnetic material. This can be seen in Mouget (US20150354340, [0021]) and Standen (US20030233873, [0052])).”

In regards to Claim 5, Burris in view of Roddy discloses the claimed invention as detailed above and Burris further teaches “a plurality of sensor elements (C) are stored in a releasing module (R) in the wellbore (W) at the location of the wellbore (W) located in the subsurface (&2) where the fluids flows and wherein said releasing module (R) is adapted to release one or (downhole tool comprises one or more detachable components which have buoyancy and are flowable with the fluid – [0121]; detachable component is a functional component, detachable component comprises a logging device – [0122]).”

In regards to Claim 7, Burris in view of Roddy discloses the claimed invention as detailed above and Burris further teaches “sensor elements (S) comprises a magnetic field sensor being adapted to detect the earth's magnetic field perturbation caused by the magnetic irregularity element (C) when said sensor element (S) dragged by the flow passes near each magnetic irregularity element (C) (detecting casing collar by magnetic means – [0050]; detachable component with buoyancy having logging device – [0122]; Sensor is capable of being detachable component and the casing collar is detected by magnetic means, which would mean the sensor is a magnetic field sensor).”

In regards to Claim 9, Burris in view of Roddy discloses the claimed invention as detailed above and Burris further teaches “the at least one sensor element (S) comprises a communication module (CM) for transferring the recorded data when receiving a triggering signal, and wherein the recorded data is collected when exiting the wellbore (W) by sending a triggering signal the at least one sensor element (S) and recording the recorded data transferred by the communication module (CM) (logging tool with sensor includes communication module – [0092]; communication with computer about wellbore logged is done during initialization, and performs a loop – [0093], Figure 8).”

In regards to Claim 11, Burris in view of Roddy discloses the claimed invention as detailed above and Burris further teaches “the production rate is estimated for at least one portion of the wellbore (W) located between a first magnetic irregularity element (C) and a second magnetic irregularity element (C) by:  identifying each magnetic perturbation caused when the sensor element (S) dragged by the flow passes near each magnetic irregularity element (C) wherein the location of said magnetic irregularity element (C) in respect to the path (P) of the casing (T) has been previously determined (magnetically detected casing collars – [0050]; sensor detecting casing collar – [0069]; detachable component with logging device and operates to sense/record parameter – [0122]; detachable component is flowable with fluid flowing in well bore – [0149]); determining the time spent by the sensor element (S) being dragged by the flow between the location of the first magnetic irregularity element (C) and the second magnetic irregularity element (C) (includes a second sensor, timer, that is associated with the first sensor, responsive to casing collar locator – [0059]);  estimating the flow rate as the flow according to a velocity of the fluid, this velocity being computed as the rate between the distance between the first magnetic irregularity element (C) and the second magnetic irregularity element (C) and the time spent traveling between said first magnetic irregularity element (C) and second magnetic irregularity element (C) (velocity determined by dividing a location displacement by a time interval, with first location displacement and second location displacement based on successive values – [0064]).”

Claim 12, Burris in view of Roddy discloses the claimed invention as detailed above and Burris further teaches “the wellbore (W) is partitioned by portions defined by the locations of the magnetic irregularity elements (C) (casing comprises 8 segments of pipe connected serially – [0067], Figure 6) and the flow inlet or the flow outlet of fluid through the inlet (I) ports located between two consecutive magnetic irregularity elements (C) (perforations 1407, 1413, 1416 exist in the wellbore casing – Figure 13; perforations 1413 allow fracturing fluid to be introduced into the well – [0162]) is estimated from the variation of the estimated velocity value of the sensor  element (S) taken when exiting the portion in respect to the value taken when entering into the portion (velocity determined by dividing a location displacement by a time interval, with first location displacement and second location displacement based on successive values – [0064]; Fluid flow into or fluid flow out of the system is known to change the velocity of the flow, and having the location displacement calculations of each casing collar along with time means the system knows the estimated velocity as the detachable component passes from one section to another. The change in fluid flow would be expected to cause a change in velocity of the detachable component.).”

In regards to Claim 13, Burris in view of Roddy discloses the claimed invention as detailed above and Burris further teaches “the sensor element (S) has a weight determined to show a buoyancy or a sink effect when being submerged within the fluid in order to cause the position of the sensor element (S) in respect to the radial direction of the casing (T) when being dragged by the flow different to the central position of the section of the casing (T) allowing to estimate the velocity of the flow along the radial direction (downhole tool comprises one or more detachable components which have buoyancy and are flowable with the fluid – [0121]; detachable component is a functional component, detachable component comprises a logging device – [0122]).”

In regards to Claim 14, Burris in view of Roddy discloses the claimed invention as detailed above and Burris further teaches “at least one sensor (S) comprises:  a pressure sensor, a temperature sensor, a resistivity sensor or, any combination of them thereof; allowing to estimate fluid properties of the fluid surrounding the sensor element (S) (second sensor is hydrostatic pressure sensor – [0093]).”

As best understood, in regards to Claim 16, Burris teaches “A system comprising:  a wellbore (W) comprising a casing (T) (casing 125 – [0035]) and, the casing (T) comprising a plurality of inlet ports (I) distributed according to a first arrangement along the path (P) (perforations 1407, 1413, 1416 exist in the wellbore casing – Figure 13; perforations 1407 made through casing to formation F so that the zone below the device 1408a can be produced – [0151]) and, the casing (T) also comprising a plurality of magnetic irregularity elements (C) distributed according to a second arrangement along the path (P) (magnetically detected casing collars – [0050]; sensor detecting casing collar – [0069]; Regularly spaced – [0067], Figure 6);  at least one sensor element (S) wherein the sensor element (S) is adapted to record in time a magnetic perturbation generated by a magnetic irregularity element (C) when the at least one sensor element (S) is moving within the casing (T) dragged by the flow and passing through the section of the wellbore (W) where the said magnetic irregularity element (downhole tool comprises detachable component that is buoyant and flow within the wellbore due to circulation of flowing fluid – [0121]; detachable component includes logging devices that is operable to sense and record parameters as the device descents the bore – [0122]; sensor operable in wellbore to sense a corresponding parameter, which can be a magnetic characteristic of the well bore casing – [0047]; tool with sensor moves through the well bore – [0067]-[0068]; includes a second sensor, timer, that is associated with the first sensor, responsive to casing collar locator – [0059]); and, a releasing module (R) located within the casing (T) comprising the at least one sensor element (S) (downhole tool comprises one or more detachable components which have buoyancy and are flowable with the fluid – [0121]; detachable component is a functional component, detachable component comprises a logging device – [0122]).”
Burris does not teach “a plurality of inlet ports (I) distributed according to a first arrangement along the path (P) allowing the entrance of oil into the wellbore (W).” The formation F is detailed in [0035] as containing the hydrocarbons (oil) of the well and in [0151] that the production of the wellbore is through the perforations. Since the perforations are in the formation that contains the hydrocarbons, the perforations would obviously structurally serve as the inlet for the hydrocarbons into the wellbore system for the production of oil.
	Burris does not teach “wherein the velocity of the sensor element is almost the velocity of the surrounding fluid.”
	Roddy teaches “wherein the velocity of the sensor element is almost the velocity of the surrounding fluid (mems sensors distributed throughout the fluid and carried along the wellbore by the fluid, the velocity of the sensors approximately correspond to the calculated fluid velocity – [0143]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burris to incorporate the teaching of Roddy to use MEMS sensors for the estimation of fluid flow. Doing so would improve the monitoring and accuracy of data in a wellbore.

Claims 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burris in view of Roddy and Sites (US20190071963).
In regards to Claim 4, Burris in view of Roddy discloses the claimed invention as detailed above and Burris further teaches “the casing (T) is made of a metal comprising a ferromagnetic material and the ferromagnetic irregularity elements (C) are collars or casing wall enlargements (sensor operable in wellbore to sense a corresponding parameter, which can be a magnetic characteristic of the well bore casing – [0047]; Casings in wellbores are well understood in the art to be constructed from steel pipes that are encased in concrete, with the steel in the pipes being a ferromagnetic material.  This can be seen in Jurczyk (US20190265384, [0060]), Jin (US20110203791, [0006]), and Tolman (US20160097260, [0023])).”
Burris in view of Roddy does not teach “collars or casing wall enlargements, showing a greater thickness in respect to the rest of the casing (T) wall.”
Sites teaches “collars or casing wall enlargements, showing a greater thickness in respect to the rest of the casing (T) wall (collar has increased impedance, resistance, inductance due to increased thickness of the collar – [0050]).”


In regards to Claim 8, Burris in view of Roddy discloses the claimed invention as detailed above except for “sensor elements (S) comprises a source magnetic field and a magnetic field sensor being adapted to detect the magnetic field perturbation caused by the magnetic irregularity element (C) when said sensor element (S) dragged by the flow and passes near each magnetic irregularity element (C).”
Sites teaches “sensor elements (S) comprises a source magnetic field and a magnetic field sensor being adapted to detect the magnetic field perturbation caused by the magnetic irregularity element (C) when said sensor element (S) dragged by the flow and passes near each magnetic irregularity element (C) (Hall effect sensor, magnetic sensor used in wellbore for casing collar locator – [0049]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burris in view of Roddy to incorporate the teaching of Sites to have Hall Effect sensor to detect the casing collar. Doing so would improve the detection of the casing collar in a wellbore.

In regards to Claim 10, Burris in view of Roddy and Sites discloses the claimed invention as detailed above and Roddy further teaches “the wellbore (W) comprises a reading module (interrogation/communication unit 2310 in downhole tool, sending/receiving information to the MEMS sensor – [0241], Figure 32).”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burris in view of Roddy and Sassi (US20150330212).
In regards to Claim 6, Burris in view of Roddy discloses the claimed invention as detailed above except for “the releasing module (R) comprises a plurality of sensor elements (S) at least partially embedded by a solvable substance allowing to release one or more sensor elements (S) when said solvable substance is dissolved.”
Sassi teaches “the releasing module (R) comprises a plurality of sensor elements (S) at least partially embedded by a solvable substance allowing to release one or more sensor elements (S) when said solvable substance is dissolved (delayed activation sensor system with at least one sensor with a dissolvable coating encapsulating the sensor, such that the coating is dissolved in the environment for the sensor to operate in – [0071]; application for system in hydraulic fracturing and wellbores – [0004]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burris in view of Roddy to incorporate the teaching of Sassi to have a sensors with a dissolvable coating. Doing so would improve accuracy of data from the sensors in the submersible environment.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burris in view of Roddy and Pearce (US20020097637).
In regards to Claim 15, Burris in view of Roddy discloses the claimed invention as detailed above except for “the sensor element (S) comprises a coating (S.1) for determining the weight and volume of said sensor element (S) and its floating, buoyancy or settling in the fluid.”
Pearce teaches “the sensor element (S) comprises a coating (S.1) for determining the weight and volume of said sensor element (S) and its floating, buoyancy or settling in the fluid (buoyancy sections formed with sensor sections by molding, with filler material to establish a desired buoyancy for the sensor – [0015]-[0016]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burris in view of Roddy to incorporate the teaching of Pearce to have a sensors with a desired buoyancy. Doing so would improve accuracy and sensitivity of sensors in a fluid system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863